Citation Nr: 1047384	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  03-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
left hip and leg, to include as secondary to service-connected 
lumbosacral strain with degenerative changes.

2.  Entitlement to service connection for cranial nerve damage 
with diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for disabilities of the left hip and 
leg, and found that no new and material evidence had been 
submitted to reopen the claim for service connection for cranial 
nerve damage with diplopia.  The Veteran subsequently initiated 
and perfected appeals of these determinations.

This appeal was originally presented to the Board in August 2007, 
at which time it was remanded to schedule a Board hearing.  In 
September 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.

In a March 2000 decision, the Board determined that new and 
material evidence had been received to reopen the Veteran's claim 
of entitlement to service connection for cranial nerve damage 
with diplopia.  The Board then remanded the underlying claim for 
service connection, as well as the claim for service connection 
for disabilities of the left hip and leg, for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to further disposition of the claims.

The Veteran contends that he has disabilities of the left hip and 
leg, and cranial nerve damage with diplopia, as a result of an 
in-service motor vehicle accident.  Specifically, he asserts that 
he injured his left hip and leg in the accident, and that his 
current disabilities are related to the left hip and leg injuries 
sustained at that time.  Alternatively, he asserts that he 
developed left hip and leg disabilities as a result of his 
service-connected lumbar spine disability, or that his left hip 
and leg disabilities are otherwise related to his lumbar spine 
disability.  

As pertains to the cranial nerve damage with diplopia, the 
Veteran asserts that this disability is related to a head injury 
he sustained as a result of the accident.  He reasons that as his 
current cranial nerve damage has been determined to be the result 
of trauma, and he has not since the accident experienced similar 
head trauma, his cranial nerve damage with diplopia is related to 
the head trauma sustained in service.  He additionally asserts 
that although he did not seek treatment for diplopia until 1976 
or 1977, he did experience diplopia after the accident.

In March 2009, the Board remanded the claims for the purpose of 
ascertaining the etiology of the Veteran's left hip, left leg, 
and cranial nerve damage with diplopia disabilities.  In this 
regard, the Veteran underwent VA examination in May 2009 and May 
2010, as a result of which negative nexus opinions were 
proffered.  The Board, however, finds that the examinations were 
inadequate, and that a remand for additional opinions is 
therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).

In first addressing the examination pertaining to the Veteran's 
left hip and leg disabilities, upon examination in May 2009, the 
Veteran described having injured his back in 1972 in a motor 
vehicle accident, and as having been diagnosed at that time with 
lumbar strain/sprain.  He stated that over the years his back 
disability had progressively worsened.  He denied experiencing 
radiation of pain down the legs.  At the time of the examination, 
the Veteran denied experiencing left hip or leg pain.  When 
questioned as to the nature of his claim pertaining to the left 
hip and leg, the Veteran pointed to his left buttocks in the 
region of the sacroiliac joints.  He stated that it was in that 
area that he experienced "hip" pain.  
Physical examination resulted in diagnoses of lumbar degenerative 
disc disease and sacroiliac joint dysfunction.  Examination of 
the left hip was normal, and the Veteran was given a diagnosis of 
normal left hip.  Because the Veteran did not have a diagnosed 
left hip disability, the examiner determined that his claimed 
left hip disability was not related to his active service.  In a 
July 2010 addendum to the May 2009 examination, the examiner 
additionally opined that the sacroiliac dysfunction and 
degenerative disc disease were not related to the Veteran's 
active service.  The examiner reasoned that the Veteran had been 
treated for a lumbar strain/sprain in service, and lumbar 
strain/sprain did not lead to degenerative disc disease or 
sacroiliac joint dysfunction.

Although the Veteran claimed entitlement to service connection 
for left hip and left leg disabilities, it appears to the Board 
that the Veteran is seeking compensation for disabilities 
productive of pain in that region.  In this regard, it is 
immaterial whether the pain stems from independent left hip and 
left leg disabilities or whether the pain stems from the lumbar 
spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  This distinction is, however, 
significant in determining whether a separate grant of service 
connection is warranted for the Veteran's claimed left hip and 
left leg disabilities, and the examiner's opinion in this respect 
is inadequate.

Insofar as the examiner determined that the Veteran's 
degenerative disc disease is unrelated to the lumbar 
strain/sprain he sustained in service, such determination is 
inadequate in that it is based upon an inaccurate factual 
predicate, as the Veteran is already service-connected for 
"lumbosacral strain with degenerative changes."  See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the 
RO listed a condition as service-connected on a rating sheet, it 
effectively granted service connection and service connection 
remained in effect, despite re-characterization of the 
disability, unless service connection was severed in accordance 
with VA regulations).  In addition, the Veteran's service 
treatment records demonstrate that he complained of sacroiliac 
pain on examination prior to his separation from service, and 
sacroiliac joint dysfunction has been contemplated in the 
disability rating for the Veteran's lumbar spine disability since 
at least February 1993.  See March 1993 Rating Decision assigning 
a 40 percent disability rating.  

Given that both the degenerative disc disease and the sacroiliac 
joint dysfunction are both currently contemplated in the 
disability rating for the Veteran's lumbar spine disability, the 
question remains whether the Veteran's claimed left hip and left 
leg disabilities are separate and distinct from the Veteran's 
service-connected lumbar spine disability, such that if related 
to the injury sustained in service, a separate grant of service 
connection is warranted, or whether the claimed left hip and left 
leg disabilities are manifestations of the degenerative disc 
disease and sacroiliac joint dysfunction, such that a separate 
grant of service connection is not warranted.  Because the 
examiner did not state whether the Veteran's claimed left hip and 
left leg pain were distinct from his degenerative disc disease 
and sacroiliac joint dysfunction, or were instead manifestations 
of the degenerative disc disease and sacroiliac joint 
dysfunction, the opinion provided is inadequate, necessitating a 
remand for an additional opinion.  See Nieves- Rodriguez, 22 Vet. 
App. at 304.

Turning next to the May 2009 and May 2010 VA eye examinations, 
the Veteran reported at the time of each examination that he had 
initially been diagnosed with 6th cranial nerve palsy and related 
diplopia in the 1970's.  The May 2009 examiner did not offer an 
opinion as to whether the Veteran's 6th cranial nerve palsy and 
related diplopia were related to the head injury sustained in 
service.  The May 2010 examiner, however, opined that because the 
Veteran's service treatment records did not demonstrate 
complaints or diagnoses of diplopia, and there was no clinical 
evidence of diplopia for many years after his separation from 
service, it was less likely than not that the Veteran's diplopia 
was related to the head trauma sustained in service.  

In basing the opinion on the lack of evidence of chronicity 
during service and after the Veteran's separation from service, 
the examiner failed to consider the Veteran's lay reports of 
continuity of symptomatology.  The record reflects that the 
Veteran has consistently reported that he experienced diplopia 
shortly after he sustained head trauma, and that he received 
treatment for such within a year or two after his separation from 
service.  Because the Veteran is competent to report in-service 
symptoms and injuries, a continuity of symptomatology since 
service, and current symptoms, this failure renders the May 2009 
and May 2010 reports of examination inadequate.  

Because the May 2009 and May 2010 reports of examination are 
inadequate for rating purposes, a remand for an additional 
opinion is required.  See Barr, 21 Vet. App. at 312; Nieves- 
Rodriguez, 22 Vet. App. at 304.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a qualified 
physician for the purpose of reviewing the 
claims file and rendering an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed left hip and left leg 
disabilities are related to injuries sustained 
in the in-service motor vehicle accident.  No 
additional examination of the Veteran is 
necessary, unless the examining physician 
determines otherwise.  In answering the 
question, the examiner should specifically state 
whether the claimed disabilities are separate 
and distinct from his degenerative disc disease 
and sacroiliac joint dysfunction, or whether 
they are instead manifestations of the 
degenerative disc disease and sacroiliac joint 
dysfunction, or his service-connected lumbar 
spine disability.  The claims file should be 
reviewed by the examiner and the report should 
note that review and discuss the private and VA 
medical records of treatment relating to 
treatment for the Veteran's lumbar spine 
disability, as well as the service treatment 
records pertaining to complaints of left hip and 
leg pain following the motor vehicle accident.  
The rationale for all opinions, with citation to 
relevant medical findings, must be provided.

2.  Forward the claims file to a qualified 
physician for the purpose of reviewing the 
claims file and rendering an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's 6th cranial nerve palsy and diplopia 
are related to injuries sustained in the in-
service motor vehicle accident.  No additional 
examination of the Veteran is necessary, unless 
the examining physician determines otherwise.  
The claims folder must be made available to the 
examiner for review, and the report of 
examination must note that review.  The 
examiner is advised that the Veteran is 
competent to report in-service symptoms or 
injuries, a continuity of symptomatology since 
service, and current symptoms.  The examiner 
must provide an opinion as to whether it is at 
least as likely as not that 6th cranial nerve 
palsy and diplopia had their onset in service 
or are otherwise related to the injuries the 
Veteran sustained in the motor vehicle 
accident.  A complete rationale, with citation 
to relevant medical findings, must be provided.

3.  Then, readjudicate the claims.  If any of 
the claims remain denied, issue a supplemental 
statement of the case and allow the appropriate 
time for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


